Case 1:20-cr-00412-AT Document 79 Filed 01/19/21 Page 1of1

DONALD J. TRUMP
President of the United States of America

TO ALL TO WHOM THESE PRESENTS SHALL COME, GREETING:

BE IT KNOWN, THAT THIS DAY THE PRESIDENT HAS GRANTED UNTO

STEPHEN BANNON

A FULL AND UNCONDITIONAL PARDON

FOR OFFENSES CHARGED in the United States District Court for the Southern District
of New York in an indictment (Docket No. 20-cr-412) charging violations of Sections
981(a)(1)(C), 1349, 1956(h), and 1957(a), Title 18, and 2461(c), Title 28, United States Code.

FOR ANY OTHER OFFENSES under Chapter 95 of Title 18, United States Code that might
arise, or be charged, in connection with the offenses alleged in the above-listed indictment
(Docket No. 20-cr-412), in the United States District Court for the Southern District of New
York, or any other federal jurisdiction.

THE PRESIDENT HAS DESIGNATED, directed and empowered the Acting Pardon
Attorney, as his representative to execute this grant of executive clemency.

In accordance with these instructions and authority, I
have caused the seal of the Department of Justice to
be affixed hereto and affirm that this action is the act
of the President being performed at his direction.

Done at the City of Washington, District of
Columbia, on January 19, 2021,

By DIRECTION OF THE PRESIDENT

(SQ =—

Acting Pardon Attorney

 
